TALLMAN, Circuit Judge,
dissenting.
Paola Rodriguez-Suruy’s petition for review should be dismissed because she failed to exhaust her claims before the BIA. Because we lack jurisdiction, I respectfully dissent.
The court correctly notes that, “[b]efore a petitioner can raise an argument on appeal, [she] must first raise the issue before the BIA or IJ.” Rojas-Garcia v. Ashcroft, 339 F.3d 814, 819 (9th Cir.2003). If an argument has not been raised at the administrative level, then we lack jurisdiction to even consider the matter. Socop-Gonzalez v. INS, 272 F.3d 1176, 1183 (9th Cir.2001) (en banc).
Rodriguez-Suruy did not argue to the IJ or BIA that her failure to appear was due to an exceptional circumstance, or specifically the ineffective assistance of her counsel. In fact, the disposition concedes that she “did not expressly invoke the exceptional circumstances standard, or claim to have received ineffective assistance of counsel.” The only indication in the record of such a claim is a single sentence in the facts section of Rodriguez-Suruy’s appeal to the BIA, which explains that her absence from her deportation hearing was because her attorney failed to inform her of the proceedings. Yet the court somehow finds this sufficient to raise a claim and adequate to exhaust administrative remedies.
In effect, the disposition equates setting forth facts which might give rise to an ineffective assistance claim with actually making such a claim, and reasons that such a conclusion is supported by our case *557law. However, Socop-Gonzalez, upon which the court relies, is unavailing. There, the petitioner sought review of a BIA decision on equitable estoppel grounds, but we found that the facts warranted relief through equitable tolling. Id. at 1184-85. Even though the petitioner had not specifically raised that claim, it was sufficiently similar to equitable estoppel to merit granting the petition.
In contrast, Rodriguez-Suruy’s motion to reopen and subsequent appeal to the BIA allege that the IJ abused his discretion by refusing to waive her appearance at the master calendar hearing. In contrast to the close similarity between equitable estoppel and tolling, refusal to waive petitioner’s appearance is not sufficiently similar to a claim of exceptional circumstances — specifically ineffective assistance of counsel — to satisfy the administrative exhaustion requirement. Nonetheless, the court essentially holds that as long as sufficient facts are alleged in a petitioner’s motion, any claims that might arise from those facts will be deemed to be preserved on appeal. This stretches Socop-Gonzalez beyond its clear and intended holding.
Because Rodriguez-Suruy failed to properly raise a claim of exceptional circumstances or ineffective assistance of counsel at the administrative level, we lack jurisdiction to consider her petition.